Exhibit 10.4

 

EXECUTION VERSION

 

AMENDED AND RESTATED TAX RECEIVABLE AGREEMENT

 

This AMENDED AND RESTATED TAX RECEIVABLE AGREEMENT (this “Agreement”), is
entered into as of 11:59:58 p.m. on December 31, 2014 (the “TRA Effective
Time”), by and among Ladder Capital Corp, a Delaware corporation (the
“Corporation”), Ladder Capital Finance Holdings LLLP, a Delaware limited
liability limited partnership (“Holdings”), Series TRS of Holdings, a series of
a Delaware limited liability limited partnership (“Series TRS”), LC TRS I LLC, a
Delaware limited liability company (“LC TRS I”), and each of the TRA Members (as
herein defined).

 

RECITALS

 

WHEREAS, on January 30, 2014, Holdings, Corporation and Ladder Merger Sub LLC, a
Delaware limited liability company (“Merger Sub”), entered into an Agreement of
Merger (the “Merger Agreement”) in connection with the initial public offering
(the “Ladder IPO”) by the Corporation of Class A Shares (as herein defined),
pursuant to which, on February 11, 2014 (the “IPO Date”), Merger Sub merged (the
“Merger”) into Holdings, with Holdings as the surviving entity;

 

WHEREAS, as of the IPO Date, the Ladder IPO was completed;

 

WHEREAS, reference is hereby made to the Amended and Restated Limited Liability
Limited Partnership Agreement of Holdings, dated the IPO Date (the “A&R LLLP
Agreement”);

 

WHEREAS, as a result of the completion of the Merger and the Ladder IPO, on the
IPO Date (i) the Corporation became the general partner of Holdings, (ii) the
Corporation and certain direct or indirect wholly-owned subsidiaries of the
Corporation became the owners of certain of Holdings’ issued and outstanding LP
Units (as defined in the A&R LLLP Agreement), (iii) the Exchangeable Limited
Partners (as defined in the A&R LLLP Agreement) became the owners of the
remaining issued and outstanding LP Units, and (iv) the Corporation, Holdings
and the Initial TRA Members (as defined below) entered into this Agreement (as
in effect prior to this amendment and restatement, the “Initial TRA”);

 

WHEREAS, the Corporation has initiated a process to explore a proposed election
(the “Election”) to be subject to tax as a real estate investment trust (a
“REIT”) for U.S. federal income tax purposes under Sections 856 through 860 of
the Internal Revenue Code of 1986, as amended (the “Code”), beginning with the
Corporation’s 2015 taxable year, subject to certain contingencies, whereupon
corporate tax benefits resulting from the step-up in tax basis for certain
REIT-qualified assets upon an Exchange (as hereinafter defined) will be
significantly reduced and, correspondingly, TRA Members will no longer receive
any payments from the Corporation for tax years after 2014 under this Agreement;

 

WHEREAS, in order to position the Corporation to operate in compliance with REIT
requirements under the Code beginning with its 2015 taxable year, the
Corporation has effected an internal realignment on or prior to the date hereof
that is intended to, among other things, segregate into two partnerships (for
tax purposes) the Corporation’s REIT-qualified assets and income from its
non-REIT-qualified assets and income (the “REIT Realignment”);

 

--------------------------------------------------------------------------------


 

WHEREAS, as an integral step of the REIT Realignment, the A&R LLLP Agreement was
amended and restated on December 5, 2014 (“Second A&R LLLP Agreement”) and on
December 31, 2014 (the “Third A&R LLLP Agreement”) in order to, among other
things, (i) authorize Holdings to establish series pursuant to Section 17-218 of
the Delaware Revised Uniform Limited Partnership Act, (ii) establish Series REIT
(“Series REIT”) and Series TRS as separate series of Holdings and provide that
the Corporation shall be the general partner of Series REIT and LC TRS I shall
be the general partner of Series TRS; (iii) allocate all assets and liabilities
of Holdings, and all profits and losses therefrom, to Series REIT (for all
REIT-qualified assets) and Series TRS (for all taxable REIT subsidiary (“TRS”)
assets); (iv) provide for the conversion of each outstanding LP Unit of Holdings
into one (1) Series REIT Unit and one (1) Series TRS Unit (the “Unit
Conversion”);

 

WHEREAS, the A&R LLLP Agreement provides each Limited Partner with (i) the right
to exchange each Series TRS Unit for one LC TRS I Share (as defined below), and
(ii) the right to exchange (the “Class A Exchange”) one (1) Series REIT Unit,
together with one (1) LC TRS I Share and one (1) Class B Share of the Company’s
common stock for one (1) share of the Company’s Class A Common Stock;

 

WHEREAS, the consent of the limited partners of Holdings, including the TRA
Members, was required and obtained in order to give effect to the Second A&R
LLLP Agreement and the Third A&R LLLP Agreement;

 

WHEREAS, as an integral step of the REIT Realignment, following the Unit
Conversion, Corporation contributed all of its right, title and interest in and
to the General Partnership Interest in Series TRS of Holdings and 51.9% of the
Series TRS LP Units of Holdings to Series REIT of Holdings which, in turn,
contributed all of such General Partnership Interest and Series TRS LP Units to
LC TRS I, as a result of which LC TRS I is the general partner of Series TRS of
Holdings, and the holder of 51.9% of the outstanding Series TRS LP Units;

 

WHEREAS, LC TRS I intends to be treated as a corporation and taxable REIT
subsidiary for United States federal income tax purposes;

 

WHEREAS, as a result of the REIT Reorganization, from and after the TRA
Effective Time, no corporate tax benefits will be realizable to the Corporation
in connection with any Class A Exchange with respect to any Series REIT assets,
and no benefits will be paid to TRA Members by the Corporation with respect
thereto;

 

WHEREAS, Series TRS and each of its direct and indirect subsidiaries treated as
a partnership for United States federal income tax purposes will have in effect
an election under Section 754 of the Code for each Taxable Year (as herein
defined) in which an Exchange (as herein defined) of Series TRS Units occurs,
which election is intended to result in an adjustment (solely for the benefit of
LC TRS I) to the tax basis of the assets owned by Series TRS and such
subsidiaries as of the date (such date, the “Exchange Date”) of an Exchange of
Series TRS Units for LC TRS I Shares;

 

WHEREAS, the income, gain, loss, expense and other Tax (as herein defined) items
of (i) LC TRS I, as a partner of Series TRS (and in respect of each of
Series TRS’s direct and

 

2

--------------------------------------------------------------------------------


 

indirect subsidiaries treated as disregarded entities or partnerships for United
States federal income tax purposes), may be affected by the Basis Adjustments
(as herein defined) and (ii) LC TRS I may be affected by the Imputed Interest
(as herein defined); and

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the actual or deemed effect of the Basis Adjustments and the Imputed
Interest on LC TRS I’s liability for Taxes.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

DEFINITIONS

 

1.1          Definitions.  As used in this Agreement, the terms set forth in
this Section 1.1 shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

 

“Affiliate” means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with the specified Person.  As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).  With respect to any Person who is an
individual, “Affiliates” shall also include any member of such individual’s
Family Group.

 

“Agreed Rate” means LIBOR plus 200 basis points.

 

“Basis Adjustment” means, in respect of an Exchanging TRA Member, the deemed
adjustment to the Tax basis of an Exchange Reference Asset in respect of such
Exchanging TRA Member, in each case, arising in respect of an Exchange by such
Exchanging TRA Member, as calculated under Section 2.1 of this Agreement, under
the principles of Sections 732 and 1012 of the Code (in a situation where, as a
result of one or more Exchanges, Series TRS becomes disregarded as separate from
its owner for tax purposes) or Sections 743(b) and 754 of the Code (including in
situations where, following an Exchange, Series TRS remains in existence for tax
purposes) and, in each case, comparable sections of state, local and foreign Tax
laws.  Notwithstanding any other provision of this Agreement, the amount of any
Basis Adjustment resulting from an Exchange of one or more Series TRS Units
shall be determined without regard to any Pre-Exchange Transfer of such
Series TRS Units and as if any such Pre-Exchange Transfer had not occurred.

 

“Beneficial Owner” of a security is a Person who directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise, has or
shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of,

 

3

--------------------------------------------------------------------------------


 

such security.  The terms “Beneficially Own” and “Beneficial Ownership” shall
have correlative meanings.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close in the state of New
York.

 

“CC Valuation Assumptions” means, in respect of an Exchanging TRA Member, the
assumptions that (i) in each Taxable Year ending on or after the Change of
Control Date, each Consolidated Group and LC TRS I will have taxable income
sufficient to fully use the deductions and/or losses (including, as applicable
and for the avoidance of doubt, any deductions taken as a result of applying the
CC Valuation Assumptions) arising from any Basis Adjustment or Imputed Interest
in respect of such Exchanging TRA Member during such Taxable Year or future
Taxable Years (including, as applicable and for the avoidance of doubt, Basis
Adjustments and Imputed Interest that would result from future Tax Benefit
Payments that would be paid in accordance with the CC Valuation Assumptions) in
which such deductions would become available, (ii) any loss carryovers generated
by any Basis Adjustment or Imputed Interest in respect of such Exchanging TRA
Member and available as of the Change of Control Date will be used by LC TRS I
or such Consolidated Group on a pro rata basis from such Change of Control Date
through the scheduled expiration date of such loss carryovers and (iii) any
non-amortizable assets will be disposed of (A) in the case of short-term
investments, after twelve (12) months, (B) in the case of all other
non-amortizable assets, on the fifteenth anniversary of the Basis Adjustment for
such Exchanging TRA Member (if applicable), provided, that, notwithstanding the
foregoing, non-amortizable assets shall be deemed disposed of at the earlier of
(x) the time of sale of the relevant asset as a result of such Change of Control
or (y) as generally provided in this clause (iii).

 

“Change of Control” means the occurrence of any of the following events after
the IPO Date:

 

(i)            any Person or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Exchange Act, or any
successor provisions thereto (excluding a corporation or other entity owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding voting securities;

 

(ii)           there is consummated a merger or consolidation of the Corporation
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (x) the board of directors
of the Corporation immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the entity surviving
the merger or, if the surviving entity is a subsidiary, the ultimate parent
thereof, or (y) all of the Persons who were the respective Beneficial Owners of
the voting securities of the Corporation immediately prior to such merger or
consolidation do not Beneficially Own, directly or indirectly, more than 50% of
the combined voting power of the then outstanding voting securities of the
Person resulting from such merger or consolidation;

 

4

--------------------------------------------------------------------------------


 

(iii)          any Person or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Exchange Act, or any
successor provisions thereto (excluding a corporation or other entity owned,
directly or indirectly, by the stockholders of LC TRS I in substantially the
same proportions as their ownership of stock of LC TRS I) is or becomes the
Beneficial Owner, directly or indirectly, of securities of LC TRS I representing
more than fifty percent (50%) of the combined voting power of LC TRS I’s then
outstanding voting securities; or

 

(iv)          there is consummated a merger or consolidation of LC TRS I with
any other corporation or other entity, and, immediately after the consummation
of such merger or consolidation, either (x) the board of directors of LC TRS I
immediately prior to the merger or consolidation does not constitute at least a
majority of the board of directors of the entity surviving the merger or, if the
surviving entity is a subsidiary, the ultimate parent thereof, or (y) all of the
Persons who were the respective Beneficial Owners of the voting securities of LC
TRS I immediately prior to such merger or consolidation do not Beneficially Own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation.

 

Notwithstanding the foregoing, except with respect to clauses (ii)(x) and
(iv)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of
common stock of the Corporation or LC TRS I, respectively, immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in an entity which owns all or substantially all of
the assets of the Corporation or LC TRS I, respectively, immediately following
such transaction or series of transactions.

 

“Change of Control Date” means the first date after the IPO Date on which a
Change of Control occurs.

 

“Class A Shares” means shares of the Corporation’s Class A Common Stock, par
value $0.001 per share.

 

“Class B Shares” means shares of the Corporation’s Class B Common Stock, par
value $0.001 per share.

 

“Consolidated Group” means any group of corporations filing consolidated,
combined or unitary tax returns of which LC TRS I is a member.

 

“Cumulative Net Realized Tax Benefit” means, in respect of an Exchanging TRA
Member for a Taxable Year, the cumulative amount of Realized Tax Benefits in
respect of such Exchanging TRA Member for all Taxable Years of LC TRS I, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments in respect of such Exchanging TRA Member for the same period.  The
Realized Tax Benefit and Realized Tax Detriment in respect of an Exchanging TRA
Member for each Taxable Year shall be determined based on the most recent Annual
Schedule in respect of such Exchanging TRA Member, if any, in existence at the
time of such determination.

 

5

--------------------------------------------------------------------------------


 

“Default Rate” means twelve percent (12%) per annum.

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of state, local and foreign Tax
law, as applicable, or any other event (including the execution of an IRS
Form 870-AD) that finally and conclusively establishes the amount of any
liability for Tax.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Rate” means LIBOR plus 100 basis points.

 

“ET Determination Date” means, with respect to any Early Termination Notice, the
last day of the calendar month immediately preceding the month in which LC TRS I
delivers such Early Termination Notice to the applicable TRA Member.

 

“Exchange” means, with respect to any TRA Member, either (i) an Exchange (as
such term is defined in the Third A&R LLLP Agreement) from and after January 1,
2015 of Series TRS Units owned by such TRA Member for LC TRS I Shares, or
(ii) an Exchange (as such term is defined in the A&R LLLP Agreement or Second
A&R LLLP Agreement ) prior to January 1, 2015 of LP Units owned by such TRA
Member for Class A Shares.  The term “Exchanged” shall have a correlative
meaning.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Reference Asset” means, in respect of an Exchanging TRA Member, an
asset that is held by Series TRS, or by any of its direct or indirect
subsidiaries treated as a partnership or disregarded entity for purposes of the
applicable Tax, at the time of an Exchange by such Exchanging TRA Member.  An
Exchange Reference Asset also includes any asset that is “substituted basis
property” under Section 7701(a)(42) of the Code with respect to an Exchange
Reference Asset.

 

“Exchanging TRA Member” means a TRA Member (i) that, from or after January 1,
2015, Exchanges, or has Exchanged, some or all of such TRA Member’s Series TRS
Units, (ii) that, prior to January 1, 2015, Exchanged, some or all of such TRA
Member’s LP Units or (iii) that is an assignee of a Person that is or was an
Exchanging TRA Member, pursuant to an assignment in accordance with
Section 7.6(b) hereof with respect to certain Series TRS Units that were
Exchanged prior to such assignment.

 

“Family Group” means, with respect to any Person who is an individual, (i) such
Person’s spouse, siblings, former spouse, ancestors and descendants (whether
natural or adopted), parents and their descendants and any spouse of the
foregoing persons (collectively, “relatives”), (ii) the trustee, fiduciary or
personal representative of such Person and any trust solely for the benefit of
such Person and/or such Person’s relatives or (iii) any limited partnership,
limited liability company or corporation the governing instruments of which
provide that such Person shall have the exclusive, nontransferable power to
direct the management and policies of such entity and of which the sole owners
of partnership interests, membership interests or any other equity interests are
limited to such Person and such Person’s relatives.

 

6

--------------------------------------------------------------------------------


 

“GI Partners Holdco” means GI Ladder Holdco LLC, a Delaware limited liability
company.  As of the date hereof, GI Partners Holdco is a TRA Member.

 

“Hypothetical Tax Liability” means, in respect of an Exchanging TRA Member, with
respect to any Taxable Year, the liability for Taxes without duplication, of
(i) any Consolidated Group and LC TRS I and (ii) Series TRS, but only with
respect to LC TRS I’s and any other Consolidated Group members’ proportionate
share of the Taxes imposed on Series TRS, in each case using the same methods,
elections, conventions and similar practices used on the relevant LC TRS I
Return, but (A) using the Non-Stepped Up Tax Basis in respect of such Exchanging
TRA Member (as reflected on the applicable Exchange Basis Schedule and any
subsequent Annual Schedule) and (B) excluding any deduction attributable to
Imputed Interest in respect of such Exchanging TRA Member for the Taxable Year. 
For the avoidance of doubt, Hypothetical Tax Liability shall be determined
without taking into account the carryover or carryback of any Tax item (or
portions thereof) that is attributable to the Basis Adjustment or Imputed
Interest, as applicable.

 

“Imputed Interest” means, in respect of an Exchanging TRA Member, any interest
imputed under Section 1272, 1274 or 483 or other provision of the Code and any
similar provision of state, local and foreign Tax law with respect to LC TRS I’s
payment obligations in respect of such Exchanging TRA Member under this
Agreement.

 

“Joinder” means a Joinder to this Agreement substantially in the form attached
hereto as Exhibit A.

 

“IRS” means the United States Internal Revenue Service.

 

“LC TRS I Return” means the United States federal, state, local and/or foreign
Tax Return, as applicable, of LC TRS I or any Consolidated Group filed with
respect to Taxes of any Taxable Year.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen
page “LIBOR07” or by any other publicly available source of such market rate)
for London interbank offered rates for United States dollar deposits for such
month (or portion thereof).

 

“Market Value” of a Class A Share as of a particular date for purpose of clause
(v) of the definition of “Valuation Assumptions” set forth in this Agreement,
means the VWAP of a Class A Share as of such particular date.

 

“Non-Stepped Up Tax Basis” in respect of any Exchanging TRA Member means, with
respect to any asset at any time, the Tax basis that such asset would have had
at such time if no Basis Adjustment had been made in respect of such Exchanging
TRA Member.

 

“Initial TRA Member” means each TRA Member under the Initial TRA on the IPO
Date.

 

7

--------------------------------------------------------------------------------


 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Permitted Transferee” has the meaning given to such term in the Third A&R LLLP
Agreement.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity or organization.

 

“Pre-Exchange Transfer” means any transfer (including upon the death of a TRA
Member) or distribution of one or more Series TRS Units (i) that occurs prior to
an Exchange of such Series TRS Units, and (ii) to which Section 743(b) of the
Code applies.

 

“Realized Tax Benefit” means, in respect of any Exchanging TRA Member, for a
Taxable Year and for all Taxes collectively, the net excess, if any, of the
Hypothetical Tax Liability in respect of such Exchanging TRA Member over the
“actual” liability for Taxes of (i) any Consolidated Group and LC TRS I and
(ii) Series TRS, but only with respect to Taxes imposed on Series TRS and
allocable to the Consolidated Group or LC TRS I, for such Taxable Year, such
“actual” liability to be computed in accordance with Section 2.1.  If all or a
portion of the actual liability for Taxes of any Consolidated Group or LC TRS I
(or Series TRS, but only with respect to Taxes imposed on Series TRS and
allocable to the Consolidated Group or LC TRS I) for such Taxable Year arises as
a result of an audit by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Benefit unless and until
there has been a Determination.

 

“Realized Tax Detriment” means, in respect of any Exchanging TRA Member, for a
Taxable Year and for all Taxes collectively, the net excess, if any, of the
“actual” liability for Taxes of (i) any Consolidated Group or LC TRS I and
(ii) Series TRS, but only with respect to Taxes imposed on Series TRS and
allocable to the Consolidated Group or LC TRS I, for such Taxable Year, such
“actual” liability to be computed in accordance with Section 2.1, over the
Hypothetical Tax Liability for such Taxable Year.  If all or a portion of the
actual liability for Taxes of the Consolidated Group or LC TRS I (or Series TRS,
but only with respect to Taxes imposed Series TRS and allocable to the
Consolidated Group or LC TRS I) for such Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Detriment unless and until there has
been a Determination.

 

“Reconciliation Procedures” shall mean those procedures set forth in Section 7.9
of this Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of such Person or a

 

8

--------------------------------------------------------------------------------


 

combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of such Person or a combination thereof.  For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the managing
director or a general partner of such partnership, association or other business
entity.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

“Taxable Year” means a taxable year of LC TRS I as defined in Section 441(b) of
the Code or comparable section of state, local or foreign Tax law, as applicable
(and, therefore, for the avoidance of doubt, may include a period of less than
twelve (12) months for which a Tax Return is prepared), beginning with and
including taxable year 2015.

 

“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an exclusive or on an alternative basis, and any
interest related thereto.

 

“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

 

“TowerBrook Holdings” means TI II Ladder Holdings, LLC, a Delaware limited
liability company.  As of the date hereof, TowerBrook Holdings is a TRA Member.

 

“TRA Deemed Units” means, as of any date, the sum of (i) the Series TRS Units
owned by the TRA Members as of such date, (ii) any and all LP Units that were
exchanged on or prior to December 31, 2014 for which a TRA Member continues to
have a right to receive, or to potentially receive, Tax Benefit Payments and/or
an Early Termination Payment pursuant to this Agreement, and (iii) any and all
Series TRS Units that were Exchanged on or after January 1, 2015 for which a TRA
Member continues to have a right to receive, or to potentially receive, Tax
Benefit Payments and/or an Early Termination Payment pursuant to this
Agreement.  Solely for purposes of this definition, to the extent on a
particular date a TRA Member is entitled to receive, or to potentially receive,
Tax Benefit Payments and/or an Early Termination Payment with respect to any LP
Unit or Series TRS Unit that was previously Exchanged, for purposes of clauses
(ii) and (iii) of this definition, respectively, such TRA Member shall be deemed
to be the holder of the LP Units or Series TRS Units, respectively, that were
previously Exchanged and resulted in such TRA Member being so entitled to
receive, or to potentially receive, such Tax Benefit Payments and/or an Early
Termination Payment.

 

“TRA Members” means (i) the Exchangeable Limited Partners that are a party to
this Agreement as of the date hereof, (ii) each Exchangeable Limited Partner
that, after the IPO

 

9

--------------------------------------------------------------------------------


 

Date, executed and delivered to the Corporation a Joinder in accordance with the
terms of Section 15 of the Merger Agreement and (iii) each transferee of a TRA
Member who from time to time after the date hereof becomes a party to this
Agreement by executing and delivering to LC TRS I a Joinder pursuant to
Section 7.6 of this Agreement.  Notwithstanding anything contained herein to the
contrary, any Person that is a TRA Member at any time shall cease to be a “TRA
Member” for all purposes of this Agreement (A) at such time that such Person has
assigned pursuant to Section 7.6 of this Agreement, all of such Person’s rights
to receive, or to potentially receive, payments pursuant to this Agreement or
(B) at such time that such Person has received from LC TRS I an Early
Termination Payment pursuant to this Agreement.

 

“TRA Requisite Members” means all of (i) TRA Members which are deemed to hold a
majority of the number of TRA Deemed Units that are then deemed held by all of
the TRA Members at such time, (ii) TowerBrook Holdings (or a Permitted
Transferee of TowerBrook Holdings); provided that this clause (ii) shall only
continue to be applicable for so long as the TowerBrook Holdings and its
Permitted Transferees collectively continue to be deemed to hold at least 10% of
the number of TRA Deemed Units deemed held by all of the TRA Members at such
time, (iii) GI Partners Holdco (or a Permitted Transferee of GI Partners
Holdco); provided that this clause (iii) shall only continue to be applicable
for so long as the GI Partners Holdco and its Permitted Transferees collectively
continue to be deemed to hold at least 10% of the number of TRA Deemed Units
deemed held by all of the TRA Members at such time and (iv) if Brian Harris is
employed by the Corporation or any of its Subsidiaries as Chief Executive
Officer as of such time, then either Brian Harris or the Betsy A. Harris 2012
Family Trust.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Valuation Assumptions” means, in respect of the determination of an Early
Termination Payment for any TRA Member, the assumptions that (i) in each Taxable
Year ending on or after such ET Determination Date, each Consolidated Group and
LC TRS I will have taxable income sufficient to fully use the deductions and/or
losses (including, as applicable and for the avoidance of doubt, any deductions
taken as a result of applying the Valuation Assumptions) arising from any Basis
Adjustment or Imputed Interest in respect of such TRA Member during such Taxable
Year or future Taxable Years (including, as applicable and for the avoidance of
doubt, Basis Adjustments and Imputed Interest that would result from future Tax
Benefit Payments that would be paid in accordance with the Valuation
Assumptions) in which such deductions would become available, (ii) the federal
income tax rates and state, local and foreign income tax rates that will be in
effect for each such Taxable Year will be those specified for each such Taxable
Year by the Code and other law as in effect on such ET Determination Date,
(iii) any loss carryovers generated by any Basis Adjustment or Imputed Interest
in respect of such TRA Member and available as of such ET Determination Date
will be used by LC TRS I or such Consolidated Group on a pro rata basis from
such ET Determination Date through the scheduled expiration date of such loss
carryovers, (iv) any non-amortizable assets will be disposed of (A) in the case
of short-term investments, after twelve (12) months and (B) in the case of all
other non-amortizable assets, on the fifteenth anniversary of the earlier of the
Basis Adjustment for such TRA Member (if applicable) and such ET Determination
Date and (v) if, at

 

10

--------------------------------------------------------------------------------


 

such ET Determination Date, there are Series TRS Units that have not been
Exchanged, then each such Series TRS Unit shall be deemed to be Exchanged for
the Market Value of a Class A Share as of such ET Determination Date (unless
such Series TRS Unit was Exchanged by such TRA Member during the period
beginning on such ET Determination Date and ending on the date on which LC TRS I
delivered the applicable Early Termination Notice to such TRA Member, in which
case, as of the date of such Exchange).

 

“VWAP” means, as of a particular day, the daily per share volume-weighted
average price of the Class A Shares as displayed under the heading Bloomberg
VWAP on the Bloomberg page designated for the Class A Shares (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on such day until the close of trading on such day (or if such
volume-weighted average price is unavailable, (x) the per share volume-weighted
average price of the Class A Shares on such day (determined without regard to
afterhours trading or any other trading outside the regular trading session or
trading hours), or (y) if such determination is not feasible, the fair market
value per Class A Share as of such day, in either case, as determined by LC TRS
I).

 

1.2          Other Definitions.  The following additional terms are defined in
the Sections of this Agreement indicated below:

 

Term

 

Section

A&R LLLP Agreement

 

Recitals

Agreement

 

Preamble

Annual Schedule

 

2.4

Class A Exchange

 

Receitals

Code

 

Recitals

Corporation

 

Preamble

Default Interest

 

5.2

Early Termination Notice

 

4.2

Early Termination Schedule

 

4.2

Exchange Basis Schedule

 

2.2

Exchange Date

 

Recitals

Exchange Payment

 

5.1

Exchangeable Limited Partners

 

Recitals

Expert

 

7.9

Holdings

 

Preamble

Initial TRA

 

Recitals

Interest Amount

 

3.1(b)

IPO Date

 

Recitals

Ladder IPO

 

Recitals

LC TRS I

 

Preamble

LC TRS I Share

 

Recitals

LP Units

 

Recitals

Material Objection Notice

 

4.2

Merger

 

Recitals

Merger Agreement

 

Recitals

Merger Sub

 

Recitals

 

11

--------------------------------------------------------------------------------


 

Net Tax Benefit

 

3.1(b)

Objection Notice

 

2.5

Reconciliation Dispute

 

7.9

REIT

 

Recitals

REIT Realignment

 

Recitals

Schedule

 

2.5

Senior Obligations

 

5.1

Series REIT

 

Recitals

Series REIT Units

 

Recitals

Series TRS

 

Preamble

Series TRS Units

 

Recitals

Tax Benefit Payment

 

3.1(b)

Tax Benefit Schedule

 

2.3

Third A&R LLLP Agreement

 

Recitals

TRA Effective Time

 

Preamble

TRA Objecting Member

 

2.5

TRA Objecting Members

 

4.2

Unit Conversion

 

Recitals

 

DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT

 

2.1          Applicable Calculation Principles.  Subject to Section 3.3(a) and
Section 4.1 hereof, the Realized Tax Benefit or Realized Tax Detriment in
respect of each Exchanging TRA Member for each Taxable Year is intended to
measure the decrease or increase in the actual liability for Taxes of, without
duplication, each Consolidated Group and LC TRS I (as applicable) for such
Taxable Year attributable to the Basis Adjustments and Imputed Interest, as
applicable, determined using a “with and without” methodology.  For the
avoidance of doubt, the actual liability for Taxes will take into account the
deduction of the portion of the Tax Benefit Payment that must be accounted for
as interest under the Code based upon the characterization of Tax Benefit
Payments as additional consideration payable by the LC TRS I for the Series TRS
Units acquired in an Exchange.  Carryovers or carrybacks of any Tax item
attributable to the Basis Adjustments and Imputed Interest, as applicable, shall
be considered to be subject to the rules of the Code and the Treasury
Regulations or the appropriate provisions of U.S. state and local income and
franchise tax law, as applicable, governing the use, limitation and expiration
of carryovers or carrybacks of the relevant type.  If a carryover or carryback
of any Tax item includes a portion that is attributable to the Basis Adjustments
or Imputed Interest, as applicable, and another portion that is not, such
portions shall be considered to be used in accordance with the “with and
without” methodology.  The parties agree that (i) any Tax Benefit Payment
exceeding $100 in respect of an Exchanging TRA Member attributable to the Basis
Adjustments in respect of such Exchanging TRA Member (other than amounts
accounted for as interest under the Code) will (A) be treated as a subsequent
upward purchase price adjustment and (B) have the effect of creating additional
Basis Adjustments in respect of such Exchanging TRA Member to Exchange Reference
Assets in the year of payment, and (ii) as a result, such additional Basis

 

12

--------------------------------------------------------------------------------


 

Adjustments in respect of such Exchanging TRA Member will be incorporated into
the current year calculation and into future year calculations, as appropriate.

 

2.2          Exchange Basis Schedule.  Within sixty (60) days after the filing
of the United States federal income tax return of LC TRS I or any Consolidated
Group for each Taxable Year, LC TRS I shall deliver to each Exchanging TRA
Member that Exchanged any Series TRS Units during such Taxable Year a schedule
(an “Exchange Basis Schedule”) that shows, in reasonable detail, for purposes of
Taxes, (i) the Non-Stepped Up Tax Basis of the Exchange Reference Assets
attributable to such Exchanging TRA Member as of each applicable Exchange Date,
(ii) the Basis Adjustment attributable to such Exchanging TRA Member with
respect to the Exchange Reference Assets as a result of the Exchanges effected
in such Taxable Year by such Exchanging TRA Member, calculated in the aggregate,
(iii) the period or periods, if any, over which the Exchange Reference Assets
are estimated to be amortizable and/or depreciable, (iv) the period or periods,
if any, over which each Basis Adjustment attributable to such Exchanging TRA
Member is estimated to be amortizable and/or depreciable, and (v) the amount of
any Basis Adjustment allocated to non-amortizable assets.

 

2.3          Tax Benefit Schedule.  Within sixty (60) days after the filing of
the United States federal income tax return of LC TRS I or any Consolidated
Group for any Taxable Year in which there is a Realized Tax Benefit or Realized
Tax Detriment, LC TRS I shall provide to each Exchanging TRA Member a schedule
showing, in reasonable detail, the calculation of the Realized Tax Benefit or
Realized Tax Detriment attributable to such Exchanging TRA Member for such
Taxable Year (a “Tax Benefit Schedule”).  Each such Tax Benefit Schedule will
become final as provided in Section 2.5.

 

2.4          Annual Schedule.  Within sixty (60) days after the filing of the
United States federal income tax return of LC TRS I or any Consolidated Group
for any Taxable Year in which there is a Realized Tax Benefit or Realized Tax
Detriment, LC TRS I shall provide to each Exchanging TRA Member a schedule (an
“Annual Schedule”) showing, in reasonable detail, (i) any increase or changes in
items (ii) through (v) of Section 2.2 as shown on the Exchange Basis Schedule
delivered to the applicable Exchanging TRA Member as a result of payments made
to such Exchanging TRA Member pursuant to this Agreement, (ii) changes to any
relevant items in connection with a Determination affecting such Exchange Basis
Schedule, (iii) changes to any relevant items to correct material inaccuracies
in such Exchange Basis Schedule identified as a result of the receipt of
additional factual information relating to a Taxable Year after the date the
initial Exchange Basis Schedule was provided to such Exchanging TRA Member
pursuant to Section 2.2, (iv) changes to any relevant items to comply with the
Expert’s determination under the Reconciliation Procedures with respect to the
resolution of any issues between LC TRS I and such Exchanging TRA Member that
have been resolved by such Expert’s determination, (v) information necessary to
provide such Exchanging TRA Member notice of a material change in the Realized
Tax Benefit or Realized Tax Detriment in respect of such Exchanging TRA Member
attributable to a carryback or carryforward of a loss or other tax item to such
Taxable Year and (vi) information necessary to provide such Exchanging TRA
Member notice of a material change in the Realized Tax Benefit or Realized Tax
Detriment in respect of such Exchanging TRA Member attributable to an amended
Tax Return filed in such Taxable Year.  The Annual Schedule shall be subject to
approval procedures of Section 2.5.  References to an Exchange Basis Schedule in
this Section 2.4 shall refer to the Exchange Basis Schedule

 

13

--------------------------------------------------------------------------------


 

delivered pursuant to Section 2.2 together with each Annual Schedule delivered
to the applicable Exchange TRA Member.

 

2.5          Procedures for Exchange Basis Schedules, Tax Benefit Schedules and
Annual Schedules.  Every time LC TRS I delivers to an Exchanging TRA Member an
applicable Exchange Basis Schedule, Tax Benefit Schedule or Annual Schedule
(each, a “Schedule”) under this Agreement, LC TRS I shall also (i) deliver to
such Exchanging TRA Member schedules and work papers, as determined by LC TRS I
or reasonably requested by such Exchanging TRA Member, providing reasonable
detail regarding the preparation of such Schedule and (ii) during the thirty
(30) day calendar period after the date on which such Schedule is delivered to
such Exchanging TRA Member, allow such Exchanging TRA Member reasonable access
(at no cost to such Exchanging TRA Member) to the appropriate representatives at
and advisors to LC TRS I in connection with a review of such Schedule.  Without
limiting the application of the preceding sentence, each time LC TRS I delivers
to an Exchanging TRA Member a Tax Benefit Schedule, in addition to the Tax
Benefit Schedule duly completed, LC TRS I shall deliver to such Exchanging TRA
Member a reasonably detailed calculation by LC TRS I of the applicable
Hypothetical Tax Liability in respect of such Exchanging TRA Member, a
reasonably detailed calculation by LC TRS I of the actual liability for Taxes
(determined as specified in Section 2.1), as well as any other work papers as
determined by LC TRS I or reasonably requested by such Exchanging TRA Member
during the thirty (30) day calendar period after the date on which such Tax
Benefit Schedule is delivered to such Exchanging TRA Member.  As of the date
thirty (30) calendar days after the date on which a Schedule is delivered to an
Exchanging TRA Member, such Schedule shall become final and binding on such
Exchanging TRA Member (and on LC TRS I as to that Exchanging TRA Member) unless
such Exchanging TRA Member (a “TRA Objecting Member”), within thirty (30)
calendar days after LC TRS I delivers such Schedule to such Exchanging TRA
Member, provides LC TRS I with written notice of an objection to such Schedule
made in good faith by such TRA Objecting Member (an “Objection Notice”).  If LC
TRS I and such TRA Objecting Member, for any reason, are unable to successfully
resolve the issues raised by such TRA Objecting Member in such Objection Notice
within thirty (30) calendar days of receipt by LC TRS I of such Objection
Notice, LC TRS I and such TRA Objecting Member shall employ the Reconciliation
Procedures in order to resolve such issues.

 

TAX BENEFIT PAYMENTS

 

3.1          Ongoing Payments beginning with Taxable Year 2015.

 

(a)           Payments.  Subject to Section 3.1(c), within fifteen (15) calendar
days of a Tax Benefit Schedule that was delivered to an Exchanging TRA Member
becoming final in accordance with Section 2.5, LC TRS I shall pay to such
Exchanging TRA Member for such Taxable Year the Tax Benefit Payment determined
pursuant to Section 3.1(b).  Each such Tax Benefit Payment shall be made by wire
transfer (or as otherwise directed by such Exchanging TRA Member) of immediately
available funds to a bank account of such Exchanging TRA Member previously
designated by such Exchanging TRA Member to LC TRS I.  For the avoidance of
doubt, no Tax Benefit Payment shall be made in respect of estimated tax
payments, including, without limitation, federal estimated income tax payments.

 

14

--------------------------------------------------------------------------------


 

(b)           A “Tax Benefit Payment” in respect of an Exchanging TRA Member
means an amount, not less than zero, equal to the sum of the Net Tax Benefit and
the Interest Amount attributable to such Exchanging TRA Member.  For the
avoidance of doubt, for Tax purposes, the Interest Amount shall not be treated
as interest but instead shall be treated as additional consideration for the
acquisition of Series TRS Units or other assets in Exchanges unless otherwise
required by law.  The “Net Tax Benefit” for each Taxable Year shall be an amount
equal to the excess, if any, of 85% of the Cumulative Net Realized Tax Benefit
in respect of the Exchanging TRA Member as of the end of such Taxable Year over
the total amount of payments previously payable under this Section 3.1 in
respect of such Exchanging TRA Member, excluding payments attributable to the
Interest Amount; provided, however, that for the avoidance of doubt, no
Exchanging TRA Member shall be required to return any portion of any previously
made Tax Benefit Payment.  The “Interest Amount” for a given Taxable Year shall
equal the interest on the Net Tax Benefit for such Taxable Year calculated at
the Agreed Rate from the due date (without extensions) for filing the LC TRS I
Return with respect to Taxes for the most recently ended Taxable Year until the
Payment Date.  Notwithstanding the foregoing, for each Taxable Year ending on or
after the Change of Control Date, all Tax Benefit Payments in respect of an
Exchanging TRA Member, whether paid with respect to Series Units that were
Exchanged (i) prior to the Change of Control Date or (ii) on or after the Change
of Control Date shall be calculated by using the CC Valuation Assumptions.  The
Net Tax Benefit and the Interest Amount shall be determined separately with
respect to each separate Exchange, on a Series TRS Unit-by-Series TRS Unit basis
by reference to the resulting Basis Adjustment to LC TRS I.

 

(c)           Rescission.  Notwithstanding the foregoing, if the Corporation
elects not to become a REIT on or prior to March 13, 2015, the Exchanging TRA
Members shall not be entitled to receive any Tax Benefit Payments under this
Agreement, which shall thereupon be null and void.  As provided for in
Section 7.18 below, in such event, the Initial TRA shall be reinstated as if
this Agreement had never occurred.

 

3.2          No Duplicative Payments.  Notwithstanding anything in this
Agreement to the contrary, it is intended that the provisions of this Agreement
will not result in duplicative payment of any amount (including interest)
required under this Agreement.  It is also intended that the provisions of this
Agreement will result in 85% of LC TRS I’s Cumulative Net Realized Tax Benefit,
and the Interest Amount thereon, being paid to the applicable Exchanging TRA
Member pursuant to this Agreement.  The provisions of this Agreement shall be
construed in the appropriate manner so that these fundamental results are
achieved.

 

3.3          Pro Rata Payments; Coordination of Benefits.

 

(a)           Notwithstanding anything in Section 3.1 to the contrary, to the
extent that the aggregate tax benefit of LC TRS I or any Consolidated Group’s
deduction with respect to the Basis Adjustments or Imputed Interest in respect
of all Exchanging TRA Members under this Agreement is limited in a particular
Taxable Year because LC TRS I or applicable Consolidated Group does not have
sufficient taxable income, the limitation on the tax benefit for LC TRS I or the
applicable Consolidated Group shall be allocated among the Exchanging TRA
Members in proportion to the respective amounts of Realized Tax Benefits that
would have been determined

 

15

--------------------------------------------------------------------------------


 

under this Agreement in respect of each Exchanging TRA Member if LC TRS I or the
applicable Consolidated Group had sufficient taxable income so that there were
no such limitation.

 

(b)           If for any reason LC TRS I does not fully satisfy its payment
obligations to make all Tax Benefit Payments due under this Agreement in respect
of a particular Taxable Year and such failure is not a breach of this Agreement
under Section 5.2, then LC TRS I and the Exchanging TRA Members agree that
(i) LC TRS I shall pay the same proportion of each Tax Benefit Payment due under
this Agreement in respect of such Taxable Year, without favoring one obligation
over the other, and (ii) no Tax Benefit Payment shall be made in respect of any
Taxable Year until all Tax Benefit Payments in respect of prior Taxable Years
have been made in full.

 

3.4          Tax Benefit Payments for Taxable Year 2014.

 

(a)           Payment.  TRA Members who Exchanged LP Units prior to the
effectiveness of this Agreement shall be entitled to receive from Corporation
Tax Benefit Payments for taxable year 2014 calculated and paid in accordance
with the Initial TRA.

 

TERMINATION

 

4.1          Early Termination.

 

(a)           All TRA Members.  LC TRS I may terminate this Agreement with
respect to all of the Series TRS Units held (or previously held and Exchanged,
or deemed previously held and Exchanged as a result of any permitted assignment
of this Agreement pursuant to Section 7.6(b) hereof) by all TRA Members at any
time by paying to each TRA Member the Early Termination Payment attributable to
such TRA Member; provided, however, that this Agreement shall only terminate
with respect to any such TRA Member upon the payment by LC TRS I of the Early
Termination Payment to such TRA Member, and provided, further, that LC TRS I may
withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid.  Upon payment of the Early Termination Payment by LC TRS I to a TRA
Member, LC TRS I shall have no further payment obligations to such TRA Member
under this Agreement, other than for any (i) Tax Benefit Payment agreed to by LC
TRS I and such TRA Member as due and payable but unpaid as of the Early
Termination Notice, and (ii) any Tax Benefit Payment due to such TRA Member for
the Taxable Year ending on or including the date of the Early Termination Notice
(except to the extent that the amount described in this clause (ii) is included
in the Early Termination Payment).  For the avoidance of doubt, if an Exchange
occurs by a TRA Member after LC TRS I makes the Early Termination Payment to
such TRA Member, LC TRS I shall have no obligations under this Agreement with
respect to such Exchange, and its only obligations under this Agreement in such
case shall be its obligation under Section 4.3(a) to pay the Early Termination
Payment to such TRA Member.

 

(b)           Any Exchanging TRA Member.  LC TRS I may terminate this Agreement
with respect to the Series TRS Units previously held and Exchanged (or deemed
previously held

 

16

--------------------------------------------------------------------------------


 

and Exchanged as a result of any permitted assignment of this Agreement pursuant
to Section 7.6(b) hereof) by any Exchanging TRA Member at any time by paying to
such Exchanging TRA Member the Early Termination Payment attributable to such
Exchanging TRA Member; provided, however, that this Agreement shall only
terminate with respect to such Exchanging TRA Member upon the payment by LC TRS
I of the Early Termination Payment to such Exchanging TRA Member, and provided,
further, that LC TRS I may withdraw any notice to execute its termination rights
under this Section 4.1(b) prior to the time at which any Early Termination
Payment has been paid.  Upon payment of the Early Termination Payment by LC TRS
I to an Exchanging TRA Member, LC TRS I shall have no further payment
obligations to such Exchanging TRA Member under this Agreement, other than for
any (i) Tax Benefit Payment agreed to by LC TRS I and such Exchanging TRA Member
as due and payable but unpaid as of the Early Termination Notice and (ii) any
Tax Benefit Payment due to such Exchanging TRA Member for the Taxable Year
ending on or including the date of the Early Termination Notice (except to the
extent that the amount described in this clause (ii) is included in the Early
Termination Payment).  Each TRA Member hereby acknowledges and agrees that to
the extent LC TRS I elects to exercise LC TRS I’s rights under this
Section 4.1(b), such TRA Member shall have no rights hereunder or otherwise in
connection therewith unless such TRA Member is the particular Exchanging TRA
Member with respect to which LC TRS I is exercising LC TRS I’s rights under this
Section 4.1(b).

 

4.2          Early Termination Notice.  If LC TRS I chooses to exercise its
right of early termination under Section 4.1 above with respect to one or more
TRA Members, then LC TRS I shall deliver to each applicable TRA Member written
notice of such intention to exercise such right (an “Early Termination Notice”)
and a schedule (an “Early Termination Schedule”) specifying LC TRS I’s intention
to exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment for such TRA Member.  As of the date thirty (30)
calendar days after the date on which an Early Termination Notice and an Early
Termination Schedule is delivered to a TRA Member, such Early Termination Notice
and Early Termination Schedule shall become final and binding on such TRA Member
(and on LC TRS I as to that TRA Member, but subject to LC TRS I’s ability to
withdraw such Early Termination Notice in the manner described in Section 4.1)
unless such TRA Member (or, in the case of an early termination for all TRA
Members pursuant to Section 4.1(a), unless holders of a majority of the then TRA
Deemed Units, on behalf of all TRA Members) (in either case, “TRA Objecting
Members”), within thirty (30) calendar days after LC TRS I delivers such Early
Termination Notice and Early Termination Schedule to such TRA Members, provides
LC TRS I with written notice of a material objection to such Early Termination
Schedule made in good faith by such TRA Objecting Members (a “Material Objection
Notice”).  If LC TRS I and such TRA Objecting Members, for any reason, are
unable to successfully resolve the issues raised by such TRA Objecting Members
in such Material Objection Notice within thirty (30) calendar days of receipt by
LC TRS I of such Material Objection Notice, LC TRS I and such TRA Objecting
Members shall employ the Reconciliation Procedures in order to resolve such
issues.

 

4.3          Payment upon Early Termination.

 

(a)           Within thirty (30) calendar days after agreement between a TRA
Member and LC TRS I of an Early Termination Schedule (or a deemed agreement as a
result of such Early Termination Schedule becoming final and binding in the
manner provided for in

 

17

--------------------------------------------------------------------------------


 

Section 4.2 hereof), LC TRS I shall pay to such TRA Member an amount equal to
the Early Termination Payment set forth in such Early Termination Schedule. 
Such payment of an Early Termination Payment shall be made by wire transfer (or
as otherwise directed by the Exchanging TRA Member) of immediately available
funds to a bank account designated by such TRA Member, and upon payment by LC
TRS I of such Early Termination Payment to such TRA Member, such TRA Member
shall have no further rights under this Agreement.

 

(b)           With respect to any TRA Member to which LC TRS I has delivered an
Early Termination Notice, the amount of the “Early Termination Payment” for such
TRA Member shall equal the sum of (i) the present value, discounted at the Early
Termination Rate as of the applicable ET Determination Date, of all Tax Benefit
Payments that would be required to be paid by LC TRS I to the TRA Member at any
time on or after such ET Determination Date assuming that the Valuation
Assumptions are applied and (ii) without duplication of any amounts referred to
in clause (i) above, any Tax Benefit Payments due and payable to such TRA Member
(without regard to the terms of Section 5.2 hereof) prior to such ET
Determination Date that have not previously been paid by LC TRS I, as well as
any and all Default Interest that may have accrued and is owed to such TRA
Member pursuant to the terms of Section 5.2 hereof.

 

SUBORDINATION AND BREACH OF PAYMENT OBLIGATIONS

 

5.1          Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by LC TRS I to the TRA Members under this Agreement (an
“Exchange Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of the LC TRS I and
its Subsidiaries (“Senior Obligations”) and shall rank pari passu with all
current or future unsecured obligations of LC TRS I that are not Senior
Obligations.

 

5.2          Breach of Payment Obligations by LC TRS I.  Notwithstanding any
other provision set forth in this Agreement, in the event that LC TRS I breaches
any of its obligations under this Agreement to make any payment to a TRA Member
when due, and such breach is not cured by LC TRS I within thirty (30) days after
such breach, then the amount of such payment shall accrue interest at the
Default Rate (“Default Interest”) until such date as such payment (along with
such Default Interest) is paid by LC TRS I to such TRA Member, and the accrual
of such Default Interest will be such TRA Member’s sole and exclusive remedy
under this Agreement as a result of such breach by LC TRS I, unless (i) such
breach is not cured by LC TRS I prior to the first to occur of (A) the date
three (3) years after the date of such breach or (B) the Change of Control Date,
(ii) such breach occurs on or after the Change of Control Date or (iii) such
breach is with respect to an Early Termination Payment, in which case, such TRA
Member will have the right to bring an enforcement action against LC TRS I in
order to collect such payment (along with all accrued and unpaid Default
Interest thereon).

 

18

--------------------------------------------------------------------------------


 

TAX MATTERS; CONSISTENCY; COOPERATION; REIT ELECTION

 

6.1          Tax Matters.  Series TRS and LC TRS I shall have full
responsibility for, and sole discretion over, all Tax matters concerning
Series TRS, LC TRS I and Consolidated Group, including without limitation the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to Taxes.

 

6.2          Consistency.  Except for items that are explicitly described as
“deemed” or in similar manner by the terms of this Agreement, LC TRS I and each
TRA Member agree to report and cause to be reported for all purposes, including
federal, state, and local Tax purposes and financial reporting purposes, all
Tax-related items (including without limitation the Basis Adjustment and each
Tax Benefit Payment) in a manner consistent with that specified by LC TRS I in
any Annual Schedule or Early Termination Schedule for such TRA Member provided
by or on behalf of LC TRS I to such TRA Member under this Agreement.

 

6.3          Cooperation.  Each Exchanging TRA Member shall (a) furnish to LC
TRS I in a timely manner such information, documents and other materials as LC
TRS I may reasonably request for purposes of making any determination or
computation necessary or appropriate under this Agreement, preparing any Tax
Return or contesting or defending any audit, examination or controversy with any
Taxing Authority, (b) make itself available to LC TRS I and its representatives
to provide explanations of documents and materials and such other information as
LC TRS I or its representatives may reasonably request in connection with any of
the matters described in clause (a) above, and (c) reasonably cooperate in
connection with any such matter, and LC TRS I shall reimburse any Exchanging TRA
Member for any reasonable third-party costs and expenses incurred by such
Exchanging TRA Member pursuant to this Section 6.3.

 

6.4          REIT Election.  The Corporation covenants and agrees not to elect
to become subject to tax as a REIT unless stockholders of the Corporation
holding a majority of the outstanding Class A Shares and Class B Shares eligible
to vote, other than Class A Shares and Class B Shares beneficially owned by a
person who is a party to, or is an affiliate of a party to, the Initial TRA,
have approved this Agreement.

 

6.5          Changes in Common Stock.  Any subdivision (by any stock split,
stock dividend, reclassification, recapitalization or otherwise) or combination
(by reverse stock split, reclassification, recapitalization or otherwise) of
Class A Shares shall be accompanied by an identical subdivision or combination,
as applicable, of the Series REIT Units, Series TRS Units and LC TRS I Shares,
and the Corporation shall ensure a corresponding adjustment to the number of
Class B Shares outstanding.

 

MISCELLANEOUS

 

7.1          Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) if delivered

 

19

--------------------------------------------------------------------------------


 

personally, on the date of delivery,  or, if delivered by facsimile, upon
confirmation of transmission by the sender’s fax machine if sent on a Business
Day (or otherwise, on the Business Day following confirmation of transmission by
the sender’s fax machine) or (b) on the first Business Day following the date of
dispatch if delivered by a recognized next-day courier service.  All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

if to the Corporation, to:

 

Ladder Capital Corp
345 Park Avenue, 8th Floor
New York, New York  10154
Attention:  General Counsel and Chief Financial Officer
Fax: 212-715-3199;

 

if to any of Holdings, Series TRS or LC TRS I, to:

 

Ladder Capital Finance Holdings LLLP
345 Park Avenue, 8th Floor
New York, New York  10154
Attention:  General Counsel and Chief Financial Officer
Fax: 212-715-3199.

 

If to a TRA Member, to the address and facsimile number set forth in
Series TRS’s records.

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

7.2          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.  Delivery of an executed signature
page to this Agreement by facsimile transmission or electronic mail shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

7.3          Entire Agreement; No Third Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.  This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

7.4          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

20

--------------------------------------------------------------------------------


 

7.5          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

7.6          Successors; Assignment; Amendments; Waivers.

 

(a)           If a TRA Member transfers any Series TRS Units owned by such TRA
Member to a Person in accordance with the terms of the LLLP Agreement (including
to a Permitted Transferee of such TRA Member) (other than pursuant to an
Exchange), then, as a condition to the completion of such transfer, such
transferring TRA Member must assign to the transferee of such Series TRS Units
the transferring TRA Member’s rights under this Agreement with respect to such
transferred Series TRS Units by causing such transferee to execute and deliver
to LC TRS I a Joinder agreeing to become a “TRA Member” for all purposes of this
Agreement, in such form a shall be reasonably acceptable to LC TRS I.

 

(b)           Once an Exchange has occurred, any and all payments that may
become payable to an Exchanging TRA Member pursuant to this Agreement with
respect to the Series TRS Units so Exchanged may be assigned by such Exchanging
TRA Member to (i) any Person with the prior written approval of LC TRS I or
(ii) any Person that qualifies as a Permitted Transferee of such Exchanging TRA
Member, but only if, in connection with such assignment, such assignee has
executed and delivered to LC TRS I a Joinder agreeing to become an “Exchanging
TRA Member” and a “TRA Member” for all purposes of this Agreement, in such form
a shall be reasonably acceptable to LC TRS I.

 

(c)           No TRA Member may assign this Agreement, or any rights under this
Agreement, to any Person except as expressly permitted by, and in compliance
with, the terms of Section 7.6(a) or 7.6(b) hereof, and any such assignment by
any TRA Member that is not expressly permitted by, and in compliance with, the
terms of Section 7.6(a) or 7.6(b) hereof shall be null and void.

 

(d)           Notwithstanding the foregoing provisions of this Section 7.6,
(i) no assignee described in Section 7.6(a) hereof that is not a Permitted
Transferee of the applicable assignor shall have the right to enforce the
provisions of Section 2.5 or 4.2 of this Agreement (in which case, any Annual
Schedule or Early Termination Schedule that is delivered by LC TRS I to such
assignee shall be final and binding on such assignee when delivered by LC TRS I
to such assignee), and (ii) no assignee described in Section 7.6(a) hereof that
is not a Permitted Transferee of the applicable assignor shall have any rights
under this Agreement except for the right to enforce such assignee’s rights to
receive payments under this Agreement (in which case, any Annual Schedule or
Early Termination Schedule that is delivered by LC TRS I to such assignee shall
be final and binding on such assignee when delivered by LC TRS I to such
assignee).

 

21

--------------------------------------------------------------------------------


 

(e)           This Agreement and any provision hereof may be modified, amended
or restated only upon the written approval of LC TRS I, Holdings and the TRA
Requisite Members, and any such modification, amendment or restatement to which
such written approval is obtained will be binding upon LC TRS I, Holdings and
each TRA Member; provided, that no such modification, amendment or restatement
shall be effective if such modification, amendment or restatement will have a
disproportionate effect on the payments certain TRA Members will or may receive
under this Agreement as compared to other TRA Members unless all such TRA
Members disproportionately affected consent in writing to such modification,
amendment or restatement.

 

(f)            Subject to Section 7.6(d) hereof, all of the terms and provisions
of this Agreement shall be binding upon, shall inure to the benefit of and shall
be enforceable by the parties hereto and their respective successors, permitted
assigns, heirs, executors, administrators and legal representatives.  LC TRS I
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of LC TRS I, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that LC TRS I
would be required to perform if no such succession had taken place.

 

7.7          Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

7.8          Venue and Submission to Jurisdiction.  EXCEPT FOR MATTERS COVERED
BY THE TERMS OF SECTION 7.9 HEREOF (FOR WHICH SECTION 7.9 HEREOF SHALL BE SOLELY
APPLICABLE), ANY AND ALL SUITS, LEGAL ACTIONS OR PROCEEDINGS ARISING OUT OF THIS
AGREEMENT SHALL BE BROUGHT ONLY IN THE COURT OF CHANCERY OF THE STATE OF
DELAWARE AND EACH PARTY TO THIS AGREEMENT HEREBY SUBMITS TO AND ACCEPTS THE
EXCLUSIVE JURISDICTION OF SUCH COURT FOR THE PURPOSE OF SUCH SUITS, LEGAL
ACTIONS OR PROCEEDINGS.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH HE OR IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH SUIT, LEGAL ACTION OR
PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM THAT ANY SUIT,
LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

7.9          Reconciliation.  In the event that LC TRS I and any TRA Objecting
Member(s) are unable to resolve a disagreement with respect to the matters
governed by Sections 2.5 and 4.2 within the relevant period designated in this
Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert (the “Expert”) in
the particular area of disagreement mutually acceptable to both parties.  The
Expert shall be a partner in a nationally recognized accounting firm or a law
firm, and the Expert shall not, and, unless such TRA Objecting Member(s) agree
otherwise, the firm that employs the Expert shall not, have any material
relationship with either LC TRS I, or such TRA Objecting Member(s) or other
actual or potential conflict of interest.  If the parties are unable to agree on
an Expert within fifteen (15) days of receipt by the respondent(s) of written
notice of a

 

22

--------------------------------------------------------------------------------


 

Reconciliation Dispute, the Expert shall be appointed by the International
Chamber of Commerce Centre for Expertise.  The Expert shall resolve any matter
relating to any Exchange Basis Schedule, Tax Benefit Schedule, Annual Schedule
or Early Termination Schedule within thirty (30) calendar days or as soon
thereafter as is reasonably practicable, in each case after the matter has been
submitted to the Expert for resolution.  Notwithstanding the preceding sentence,
if the matter is not resolved before any payment that is the subject of a
disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of a disagreement is due, the undisputed amount
shall be paid on such date and such Tax Return may be filed as prepared by LC
TRS I, subject to adjustment or amendment upon resolution.  The costs and
expenses with respect to the engagement of such Expert or amending any Tax
Return shall be borne 50% by LC TRS I and 50% by the applicable TRA Objecting
Member(s).  Except as provided in the immediately preceding sentence, LC TRS I
and a TRA Objecting Member(s) shall each bear its own costs and expenses of such
proceeding.  Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.9 shall be decided by the Expert.  The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.9 shall be binding on LC TRS I and such
TRA Objecting Member(s) and may be entered and enforced in any court having
jurisdiction.

 

7.10        Withholding.  LC TRS I shall be entitled to deduct and withhold from
any payment payable pursuant to this Agreement such amounts as LC TRS I is
required to deduct and withhold with respect to the making of such payment under
the Code or any provision of state, local or foreign tax law.  To the extent
that amounts are so withheld and paid over to the appropriate Taxing Authority
by LC TRS I, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the applicable TRA Member.

 

7.11        Tax Covenant.  LC TRS I, Series TRS and each TRA Member hereby
acknowledge that, as of the date of this Agreement, the aggregate value of the
Tax Benefit Payments cannot reasonably be ascertained for United States federal
income tax or other applicable Tax purposes.

 

7.12        Admission of LC TRS I into a Consolidated Group; Transfers of
Corporate Assets.

 

(a)           If LC TRS I becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income tax return pursuant to
Sections 1501 et seq. of the Code or any corresponding provisions of state,
local or foreign law, then: (i) the provisions of this Agreement shall be
applied with respect to the group as a whole; and (ii) Tax Benefit Payments,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated taxable income of the group as a
whole.

 

(b)           If any entity that is obligated to make an Exchange Payment
hereunder transfers one or more assets to a corporation with which such entity
does not file a consolidated tax return pursuant to Section 1501 of the Code in
a transaction pursuant to Section 351 of the Code or described in
Section 368(a) of the Code, such entity, for purposes of calculating the amount
of any Exchange Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit of such entity) due hereunder, shall be
treated as having disposed of such asset in a fully taxable transaction on the
date of such contribution.  The consideration deemed to be received by such
entity shall be equal to the fair market value of the

 

23

--------------------------------------------------------------------------------


 

contributed asset, plus (i) the amount of debt to which such asset is subject,
in the case of a contribution of an encumbered asset or (ii) the amount of debt
allocated to such asset, in the case of a contribution of a partnership
interest.

 

7.13        Confidentiality.  Each TRA Member acknowledges and agrees that the
information of LC TRS I is confidential and, except in the course of performing
any duties as necessary for LC TRS I and its Affiliates, as required by law or
legal process or to enforce the terms of this Agreement, such person shall keep
and retain in confidence and not disclose to any Person any confidential
information of which knowledge was obtained pursuant to this Agreement, of LC
TRS I and its Affiliates and successors, concerning Holdings and its Affiliates
and successors or the other TRA Members.  This Section 7.13 shall not apply to
(i) any information that has been made publicly available by LC TRS I or any of
its Affiliates, becomes public knowledge (except as a result of an act of such
TRA Member in violation of this Agreement) or is generally known to the business
community, (ii) the disclosure of information to the extent necessary for a TRA
Member to prepare and file his or her Tax Returns, to respond to any inquiries
regarding the same from any Taxing Authority or to prosecute or defend any
action, proceeding or audit by any Taxing Authority with respect to such returns
or (iii) in the case of any TRA Member that is (or is controlled by) a private
equity fund or other investment fund, the disclosure in a customary manner by
such TRA Member of any such information in confidence to such TRA Member’s
investors.  Notwithstanding anything to the contrary herein, each TRA Member
(and each employee, representative or other agent of such TRA Member, as
applicable) may disclose to any and all Persons, without limitation of any kind,
the tax treatment and tax structure of LC TRS I, Holdings, the TRA Members and
their Affiliates, and any of their transactions, and all materials of any kind
(including opinions or other tax analyses) that are provided to the TRA Members
relating to such tax treatment and tax structure.  If a TRA Member or assignee
commits a breach, or threatens to commit a breach, of any of the provisions of
this Section 7.13, LC TRS I shall have the right and remedy to have the
provisions of this Section 7.13 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to LC TRS I or any of its
Subsidiaries or the other TRA Members and the accounts and funds managed by LC
TRS I and that money damages alone shall not provide an adequate remedy to such
Persons.  Such rights and remedies shall be in addition to, and not in lieu of,
any other rights and remedies available at law or in equity.

 

7.14        Independent Nature of TRA Members’ Rights and Obligations.  The
obligations of each TRA Member hereunder are several and not joint with the
obligations of any other TRA Member, and no TRA Member shall be responsible in
any way for the performance of the obligations of any other TRA Member
hereunder.  The decision of each TRA Member to enter into this Agreement has
been made by such TRA Member independently of any other TRA Member.  Nothing
contained herein, and no action taken by any TRA Member pursuant hereto, shall
be deemed to constitute the TRA Members as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the TRA
Members are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby and LC TRS I acknowledges
that the TRA Members are not acting in concert or as a group, and LC TRS I will
not assert any such claim, with respect to such obligations or the transactions
contemplated hereby.

 

24

--------------------------------------------------------------------------------


 

7.15        Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

7.16        Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN
ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT
OR ANY ANCILLARY AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF.

 

7.17        Rescission.  Notwithstanding anything herein to the contrary, if for
any reason the Corporation elects, on or prior to March 13, 2015, not to elect
to become subject to tax as a REIT for the 2015 tax year, then, effective
automatically from and after the date on which the Corporation issues a press
release announcing such determination, (i) this Agreement shall be rescinded,
and all rights, benefits, duties, liabilities and obligations under this
Agreement shall automatically terminate and be of no force or effect,
(ii) neither the Exchanging TRA Members nor the Initial TRA Members shall be
entitled to receive any Tax Benefit Payments pursuant to this Agreement, which
shall thereupon be null and void, and (iii) the Initial TRA shall automatically
be reinstated and come into full force and effect and govern the rights,
benefits, duties, liabilities and obligations of the parties hereto.

 

7.18        Guarantee.  The Corporation hereby fully, unconditionally and
irrevocably guarantees, to each TRA Member the full and punctual payment when
due of any amounts that LC TRS I may become obligated to pay under this
Agreement; provided, that the Corporation shall not be required to make good on
said guarantee, and said guarantee shall not be enforceable against the
Corporation, to the extent that the satisfaction of such guarantee would, in the
reasonable judgment of the Corporation, jeopardize in any material respect the
Corporation’s status as a REIT under the Code.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation, Holdings and the other parties hereto have
duly executed this Amended and Restated Tax Receivable Agreement as of the date
first written above.

 

 

 

LADDER CAPITAL CORP

 

 

 

 

 

 

 

By:

/s/ Pamela McCormack

 

 

Name:

Pamela McCormack

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

 

LADDER CAPITAL FINANCE HOLDINGS LLLP

 

 

 

 

 

By:

/s/ Pamela McCormack

 

 

Name:

Pamela McCormack

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

 

SERIES TRS OF LADDER CAPITAL FINANCE HOLDINGS LLLP

 

 

 

 

 

By:

/s/ Pamela McCormack

 

 

Name:

Pamela McCormack

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

 

LC TRS I LLC

 

 

 

 

 

By:

/s/ Kelly Porcella

 

 

Name:

Kelly Porcella

 

 

Title:

Associate General Counsel

 

 

 

 

 

 

 

 

 

TI II LADDER HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Glenn F. Miller

 

 

Name:

Glenn F. Miller

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GI LADDER HOLDCO LLC

 

 

 

By: GI Partners Fund III L.P., its sole member

 

 

 

By: GI GP III L.P., its General Partner

 

 

 

By: GI GP III LLC, its General Partner

 

 

 

 

 

By:

/s/ Howard Park

 

 

Name:

Howard Park

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

/s/ Alan Fishman

 

Alan Fishman

 

 

 

 

 

 

 

 

/s/ Brian Harris

 

Brian Harris

 

 

 

 

 

 

 

Betsy A. Harris 2012 Family Trust

 

 

 

 

 

 

 

By:

 

/s/ Brian Harris

 

 

Name:

Brian Harris

 

 

Title:

Trustee

 

 

 

 

 

 

 

 

/s/ Michael Mazzei

 

Michael Mazzei

 

 

 

 

 

 

/s/ Greta Guggeinheim

 

Greta Guggenheim

 

 

 

 

 

 

/s/ Robert Perelman

 

Robert Perelman

 

 

 

 

 

 

/s/ Pamela McCormack

 

Pamela McCormack

 

 

 

 

 

 

/s/ Marc Fox

 

Marc Fox

 

 

 

 

 

 

/s/ Thomas Harney

 

Thomas Harney

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER TO TAX RECEIVABLE AGREEMENT

 

This JOINDER (this “Joinder”) to Tax Receivable Agreement, by and among Ladder
Capital Corp, a Delaware corporation (the “Corporation”), Ladder Capital Finance
Holdings LLLP, a Delaware limited liability limited partnership (“Holdings”),
Series TRS of Holdings, a series of a Delaware limited liability limited
partnership (“Series TRS”), LC TRS I LLC, a Delaware limited liability company
(“LC TRS I”),  and                                        (“Additional
Signatory”), is dated as of                      , 20    .

 

WHEREAS, reference is hereby made to the Amended and Restated Tax Receivable
Agreement, dated as of March [·], 2015 by and among the Corporation, Holdings,
Series TRS, LC TRS I and the other parties thereto, as such agreement may be
amended and/or restated from time to time (the “Tax Receivable Agreement”). 
Capitalized terms used in this Joinder and not otherwise defined in this Joinder
shall have the respective meanings given to such capitalized terms in the Tax
Receivable Agreement; and

 

[WHEREAS, as a result of the Merger, Additional Signatory is the owner of [·]
Series TRS Units (collectively, “Series TRS Units”), and Additional Signatory is
executing and delivering this Joinder pursuant to Section 15 of the Merger
Agreement.]

 

[WHEREAS, on [·], Additional Signatory acquired (the “Acquisition”) [·]
Series TRS Units (collectively, “Applicable TRS Units”) from
[                                 (“Transferor”)], and Transferor, in connection
with the Acquisition, has required Additional Signatory to execute and deliver
this Joinder pursuant to Section 7.6(a) of the Tax Receivable Agreement.]

 

[WHEREAS, on                                     , Additional Signatory acquired
(the “Acquisition”) from [·] (“Transferor”), the right to receive all payments
under the Tax Receivable Agreement with respect to the [·] Series TRS Units that
were previously Exchanged (collectively, “Applicable TRS Units”), and in
connection with the Acquisition, Additional Signatory (i) is required to execute
and deliver this Joinder pursuant to Section 7.6(b) of the Tax Receivable
Agreement and (ii) will, for purposes of the Tax Receivable Agreement, be deemed
to be an “Exchanging TRA Member” with respect to such Applicable TRS Units.]

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, Additional Signatory hereby agrees as follows:

 

Section 1.1.           Joinder to Tax Receivable Agreement.  Additional
Signatory hereby (i) acknowledges that Additional Signatory has received and
reviewed a complete copy of the Tax Receivable Agreement and (ii) agrees that
upon execution of this Joinder, Additional Signatory (A) will become a party to
the Tax Receivable Agreement and shall be fully bound by, and subject to, all of
the covenants, terms and conditions of the Tax Receivable Agreement in the
manner set forth in the Tax Receivable Agreement, with respect to the Applicable
TRS Units and (B) will be a “TRA Member” for all purposes of the Tax Receivable
Agreement.

 

--------------------------------------------------------------------------------


 

Section 1.2.           Third A&R LLLP Agreement.  Additional Signatory hereby
(i) acknowledges that Additional Signatory has received and reviewed a complete
copy of the Third Amended and Restated Limited Liability Limited Partnership
Agreement, dated December 31, 2014, as amended or supplemented from time to time
(the “Third A&R LLLP Agreement”),  and (ii) agrees that Additional Signatory
either is, or as a result of the execution and delivery of this Joinder has
become, a party to the Third A&R LLLP Agreement and, as a result thereof, is
fully bound by, and subject to, all of the covenants, terms and conditions of
the Third A&R LLLP Agreement and is a Limited Partner (as such term is defined
in the Third A&R LLLP Agreement) for all purposes of the LLLP Agreement. 
[NOTE:  THIS SECTION 1.2 ONLY TO INCLUDED IF THE ADDITIONAL SIGNATORY ALSO
OWNS/IS ACQUIRING LP UNITS]

 

Section 1.3.           Counterparts; Headings.  This Joinder may be executed in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.  The descriptive headings
of this Joinder are inserted for convenience only and do not constitute a part
of this Joinder.

 

Section 1.4.           Governing Law.  THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

[NOTE:  IF REQUESTED BY LC TRS I, THE JOINDER AS COMPLETED BY AN ADDITIONAL
SIGNATORY WILL ALSO INCLUDE A SECTION 1.5 IN WHICH SUCH ADDITIONAL SIGNATORY
REPRESENTS TO THE CORPORATION SUCH ADDITIONAL SIGNATORY’S CONTACT INFORMATION
AND WIRE INSTRUCTIONS, ALONG WITH A COVENANT BY SUCH ADDITIONAL SIGNATURE TO
PROMPTLY PROVIDE LC TRS I WITH UPDATED CONTACT INFORMATION AND WIRE INSTRUCTIONS
TO THE EXTENT SUCH INFORMATION CHANGES FROM TIME TO TIME.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Joinder to the Amended and Restated Tax Receivable
Agreement has been duly executed and delivered by the parties hereto as of the
date first above written.

 

 

 

LADDER CAPITAL CORP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LADDER CAPITAL FINANCE HOLDINGS LLLP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SERIES TRS OF LADDER CAPITAL FINANCE HOLDINGS LLLP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LC TRS I LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------


 

 

[ADDITIONAL SIGNATORY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Tax Receivable Agreement]

 

--------------------------------------------------------------------------------